                          Case 18-13213-LMI                       Doc 281        Filed 07/29/20              Page 1 of 8


 Fill in this information to identify the case:

 Debtor 1    Jennifer Ann Cabrera

 Debtor 2
 (Spouse, if filing)
 United States Bankruptcy Court for the : SOUTHERN District of Florida
                                                              (State)

 Case number 18-13213-LMI




Official Form 410S1
Notice of Mortgage Payment Change                                                                           12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement to your
proof of claim at least 21 days before the new payment is due. See Bankruptcy Rule 3002.1.

 Name of creditor: U.S. Bank, National Association as Legal Title              Court claim no. (if known): 10
 Trustee for Truman 2016 SC6 Title Trust

 Last 4 digits of any number you use to                                        Date of payment change: 10/01/2020
 identify the debtor’s account: 3155                                           Must be at least 21 days after date
                                                                               Of this notice
                                                                               New total payment: $2,637.78
                                                                               Principal, interest, and escrow, if any



  Part 1:        Escrow Account Payment Adjustment

 1. Will there be a change in the debtor’s escrow account payment?
 ☐No.
 ☒Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the basis
        for the change. If a statement is not attached, explain why:



    Current escrow payment: $ 0.00                                              New escrow payment: $ 410.84

  Part 2:        Mortgage Payment Adjustment

 2. Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor’s
    variable-rate account?
 ☒ No
 ☐ Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
         attached, explain why:




        Current interest rate:          %                                       New interest rate:         %


       Current principal and interest payment: $              .                      New principal and interest payment: $            .


  Part 3:        Other Payment Change
Debtor 1   Jennifer Ann Case
                        Cabrera 18-13213-LMI     Doc                   281         Filed Case
                                                                                         07/29/20         Page
                                                                                              number (if known:     2 of 8
                                                                                                                18-13213-LMI
           First Name        Middle Name   Last Name



 3. Will there be a change in the debtor’s mortgage payment for a reason not listed above?
 ☒ No
 ☐ Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
        (Court approval may be required before the payment change can take effect.)

        Reason for change:


      Current mortgage payment: $                     .                           New mortgage payment: $                   .




   Part 4:      Sign here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.

 Check the appropriate box:

      ☐ I am the creditor.

      ☒ I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information in this claim is true and correct to the best of my knowledge, information, and
 reasonable belief.


 ✘ /s/ Ida A. Moghimi-Kian .    Date    07 / 29      / 2020       /
    Signature



 Name        Ida        A.        Moghimi-Kian .                        Title Attorney for the Creditor_.
             First name  Middle name Last name

 Company          _Diaz Anselmo Lindberg, P.A.                                                 .


 Address         _PO BOX 19519                                                .
                 Number     Street

                  Fort Lauderdale,       FL       33318
                  City             State             Zip Code

 Contacted phone (954) 564-0071                      Email : IMoghimi-Kian@dallegal.com




Official Form 410S1                                           Notice of Mortgage Payment Change                                           page 2
Debtor 1   Jennifer Ann Case
                        Cabrera 18-13213-LMI     Doc   281   Filed Case
                                                                   07/29/20         Page
                                                                        number (if known:     3 of 8
                                                                                          18-13213-LMI
           First Name        Middle Name   Last Name




                                       CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this day, July 29, 2020, a copy of the foregoing was furnished

electronically and/or via first class U.S. Mail upon:

JENNIFER ANN CABRERA
690 SW 1ST COURT, UNIT 3114
MIAMI, FL 33130
Debtor(s)

MICHAEL A. FRANK, ESQ.
10 NW LEJEUNE RD #620
MIAMI, FL 33126
Attorney for Debtor(s)

NANCY K.NEIDICH
PO BOX 279806
MIRAMAR, FL 33027
Trustee

UNITED STATES TRUSTEE
OFFICE OF THE U.S. TRUSTEE
51 S.W. 1ST AVE. SUITE 1204
MIAMI, FL 33130
U.S. Trustee


                                                 Diaz Anselmo Lindberg, P.A.
                                                 Attorneys for Creditor (SHD No. 1461-177469)
                                                 PO BOX 19519
                                                 Fort Lauderdale, FL 33318
                                                 Phone: (954) 564-0071
                                                 Fax: (954) 564-9252
                                                 By: /s/ Ida A. Moghimi-Kian
                                                    Ida A. Moghimi-Kian
                                                    Florida Bar No.56395
                                                    IMoghimi-Kian@dallegal.com




Official Form 410S1                         Notice of Mortgage Payment Change                            page 3
                                               Case 18-13213-LMI                   Doc 281           FiledANTICIPATED
                                                                                                           07/29/20 ESCROW
                                                                                                                      PageACCOUNT
                                                                                                                           4 of 8                   DISBURSEMENTS
                                 Rushmore Loan Management Services
                                 P.O. Box 55004
                                 Irvine, CA 92619
                                                                                                           INSURANCE                                       $4,328.88


___               ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT
                  AND CHANGE OF PAYMENT NOTICE PREPARED FOR:


___
                      Loan Number:
                                                                                                           NEW MONTHLY PAYMENT IS AS FOLLOWS:
                      Analysis Date: 07/23/2020
                                                                                                           Principal and Interest                          $2,226.94
___
                                                                                                           Required Escrow Payment                           $360.74
                                                                                                           Shortage/Surplus Spread                            $50.10
                             JENNIFER ANN CABRERA                                                          Optional Program Payment                             $.00
                             690 SW 1ST CT APT 3114                                                        Buydown or Assistance Payments                       $.00
                             MIAMI FL  33130-2932                                                                                                               $.00
                                                                                                           Other
                                                                                                            TOTAL MONTHLY PAYMENT                         $2,637.78
                                                                                                            NEW PAYMENT EFFECTIVE DATE:                  10/01/2020



                  FOR BORROWERS IN BANKRUPTCY OR BORROWERS WHOSE DEBT HAS BEEN DISCHARGED IN
                  BANKRUPTCY, THIS IS AN INFORMATIONAL STATEMENT AND IT IS NOT AN ATTEMPT TO COLLECT A DEBT.
                  PLEASE NOTE THAT EVEN IF YOUR DEBT HAS BEEN DISCHARGED IN BANKRUPTCY AND YOU ARE NO
                  LONGER PERSONALLY LIABLE ON THE DEBT, THE LENDER MAY, IN ACCORDANCE WITH APPLICABLE LAW,
                  PURSUE ITS RIGHTS TO FORECLOSE ON THE PROPERTY SECURING THE DEBT.

                  Rushmore Loan Management Services has completed an analysis of the escrow account. We have adjusted the mortgage payment to reflect changes
                  in the real estate taxes and/or property insurance. The escrow items to be disbursed from the account are itemized above. If you have questions
                  regarding this analysis, please write to our Customer Service Department at Rushmore Loan Management Services, P.O. Box 55004, Irvine, CA
                  92619, or call toll-free 1-888-504-6700.
                  In the event you utilize a third party to remit your payments, please inform them of the effective date of any change in your payment.

                                                     ANNUAL ESCROW ACCOUNT PROJECTION FOR THE COMING YEAR
                  This is an estimate of activity in the escrow account during the coming year based on payments anticipated to be made from the account.
                                     PAYMENTS TO                                        PAYMENTS FROM                                         ESCROW ACCOUNT
                                   ESCROW ACCOUNT                                       ESCROW ACCOUNT                                             BALANCE
                                                             MIP/PMI         TAXES           FLOOD           HAZ. INS.         SPECIAL     PROJECTED     REQUIRED
                     MONTH
EF0O E/NCP/7-16




                     STARTING BALANCE                                                                                                      $1803.70-               $0.00
                     OCT   20              $360.74                                                         $360.74                         $1803.70-               $0.00   *
                     NOV   20              $360.74                                                         $360.74                         $1803.70-               $0.00   *
                     DEC   20              $360.74                                                         $360.74                         $1803.70-               $0.00   *
                     JAN   21              $360.74                                                         $360.74                         $1803.70-               $0.00   *
                     FEB   21              $360.74                                                         $360.74                         $1803.70-               $0.00   *
                     MAR   21              $360.74                                                         $360.74                         $1803.70-               $0.00   *
                     APR   21              $360.74                                                         $360.74                         $1803.70-               $0.00   *
                     MAY   21              $360.74                                                         $360.74                         $1803.70-               $0.00   *
                     JUN   21              $360.74                                                         $360.74                         $1803.70-               $0.00   *
                     JUL   21              $360.74                                                         $360.74                         $1803.70-               $0.00   *
                     AUG   21              $360.74                                                         $360.74                         $1803.70-               $0.00   *
                     SEP   21              $360.74                                                         $360.74                         $1803.70-               $0.00   *

                   *Indicates a projected low      point of    $1,803.70-.    Under the mortgage contract, state or federal law, the lowest                     monthly
                   balance should not exceed              $.00. The difference   between the projected   low point and the amount required                      is $1,803.70-.
                   This is the shortage.




                           Please keep this statement for comparison with the actual activity in your account at the end of the next escrow accounting computation year.


                  IF THIS ESCROW ANALYSIS INDICATES THAT THERE IS A SURPLUS, IT MAY NOT MEAN THAT YOU ARE
                  ENTITLED TO RECEIVE A RETURN OF THAT SURPLUS. THIS ANALYSIS WAS CALCULATED BASED ON AN
                  ASSUMPTION THAT THE ACCOUNT IS CURRENT ACCORDING TO THE TERMS OF THE NOTE AND
                  MORTGAGE/DEED OF TRUST. IF THE ACCOUNT IS BEHIND, IN DEFAULT, OR IN BANKRUPTCY, THIS ANALYSIS
                  MAY NOT REFLECT THE CURRENT STATE OF THE ACCOUNT OR THE TERMS OF A BANKRUPTCY PLAN. IF
                  THERE ARE ENOUGH FUNDS IN THE ESCROW ACCOUNT AND THE SURPLUS IS $50 OR GREATER, THAT
                  SURPLUS WILL BE MAILED TO YOU WITHIN 30 DAYS, PROVIDED THE ACCOUNT IS CURRENT UNDER THE
                  TERMS OF THE NOTE AND MORTGAGE/DEED OF TRUST.




                  LOAN NUMBER:                                                                                           SHORTAGE AMOUNT:              $1,803.70

                  NAME: JENNIFER ANN CABRERA


                  THE TOTAL SHORTAGE OF   $1,803.70 HAS BEEN DIVIDED OVER 36 MONTHS AND     $50.10 WILL AUTOMATICALLY
                  BE ADDED TO THE ESCROW PORTION OF YOUR PAYMENT BEGINNING 10/01/2020.  HOWEVER, IF YOU WISH, YOU MAY
                  REPAY THE ESCROW SHORTAGE IN FULL TO AVOID THE INCREASE TO YOUR MONTHLY PAYMENT.
Case 18-13213-LMI   Doc 281   Filed 07/29/20   Page 5 of 8
                        Case 18-13213-LMI   Doc 281   Filed 07/29/20   Page 6 of 8




___
___


___



___




              32




      EF0PD6/NCP/5-20
Case 18-13213-LMI   Doc 281   Filed 07/29/20   Page 7 of 8
             Case 18-13213-LMI       Doc 281   Filed 07/29/20   Page 8 of 8



                P.O. Box 55004                     ANTICIPATED ESCROW ACCOUNT DISBURSEMENTS
                Suite 100
                Irvine, CA 92619

                www.rushmorelm.com




FOR BORROWERS IN BANKRUPTCY OR BORROWERS WHOSE DEBT HAS BEEN
DISCHARGED IN BANKRUPTCY, THIS IS AN INFORMATIONAL STATEMENT AND IT IS
NOT AN ATTEMPT TO COLLECT A DEBT. PLEASE NOTE THAT EVEN IF YOUR DEBT
HAS BEEN DISCHARGED IN BANKRUPTCY AND YOU ARE NO LONGER PERSONALLY
LIABLE ON THE DEBT, THE LENDER MAY, IN ACCORDANCE WITH APPLICABLE LAY,
PURSUE ITS RIGHTS TO FORECLOSE ON THE PROPERTY SECURING THE DEBT.


IF THIS ESCROW ANALYSIS INDICATES THAT THERE IS A SURPLUS, IT MAY NOT MEAN
THAT YOU ARE ENTITLED TO RECEIVE A RETURN OF THAT SURPLUS. THIS ANALYSIS
WAS CALCULATED BASED ON AN ASSUMPTION THAT THE ACCOUNT IS CURRENT
ACCORDING TO THE TERMS OF THE NOTE AND MORTGAGE/DEED OF TRUST. IF THE
ACCOUNT IS BEHIND, IN DEFAULT, OR IN BANKRUPTCY, THIS ANALYSIS MAY NOT
REFLECT THE CURRENT STATE OF THE ACCOUNT OR THE TERMS OF A BANKRUPTCY
PLAN. IF THERE ARE ENOUGH FUNDS IN THE ESCROW ACCOUNT AND THE SURPLUS IS
$50 OR GREATER, THAT SURPLUS WILL BE MAILED TO YOU WITHIN 30 DAYS, PROVIDED
THE ACCOUNT IS CURRENT UNDER THE TERMS OF THE NOTE AND MORTGAGE/DEED OF
TRUST.

*If there is an amount listed in the “Actual” column under Payments To Escrow Account on
Page 2 above, then this is the assumption that was made and indicates the amount that
would have been paid into escrow for a contractually current loan. This number does not
represent payments that were actually made by you. As discussed above, these escrow
calculations are calculated based on an assumption that the account would be current
according to the terms of the note and mortgage/deed of trust.
